 TRI-TRONICS LABORATORIES, INC.295during the peak, the Employer gives preference to the most recentlylaid-off employees.Approximately 75 to,90 percent to those laid offreturn the following year for work during the peak period.We find that employees hired for seasonal peak periods are seasonal,rather than temporary, employees, as the Petitioner contends, andshall include them in the unit.4[Text of Direction of Election omitted from publication.]Tropicana Products,Inc.,122 NLRB 12Tri-Tronics Laboratories,Inc.andLodge 1591,InternationalAssociation of Machinists,AFL-CIO.Case No. 16-CA-1447.November 16, 1961DECISION AND ORDEROn April 18, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in the unfair labor practices alleged in thecomplaint and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions and asupporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tri-Tronics Lab-oratories,Inc.,Euless,Texas, its officers, agents,successors, andassigns, shall :'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Rodgers and Leedom]'we rely particularly on the following facts,among others:(1)Vice President Great-house's remark of September 27, in reference to Tribble,"Good riddance" ; (2)ForemanHatchcock'swarning to Tribble to"be very careful..and by all means stay busy" be-cause "the company was on" him "about"her ; and(3)Respondent's failure,in the faceof all the evidence indicating its discriminatory motivation,to offer a credible explana-tion for again discharging her.Accordingly,we agree with the Trial Examiner's con-clusion that the second discharge was likewise due to Tribble's union activity and to herdisregard of warnings to abandon such activity.134 NLRB No. 31. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Lodge 1591, International Asso-ciation of Machinists, AFL-CIO, by discriminatorily discharging orotherwise discriminating against any of its employees with regard tohire, tenure, or any other term or condition of employment.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Lodge 1591, International Asso-ciation of Machinists, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act, or to refrain from any-and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Imogene Tribble immediate and full reinstatement toher former or substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make her whole forany loss of earnings she may have suffered as a result of the discrim-ination against her.(b)Preserve and, upon request, make available to the Board or itsagents, for examination or copying, all payroll records, social' securitypayment record, timecards, personnel records and reports, and allother records helpful in analyzing the amount of backpay due.(c)Post at its plant in Euless, Texas, copies of the notice attachedhereto marked "Appendix." 3 Copies of such notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingsigned by Respondent's authorized representative, be posted by theRespondent immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, you are notified that : TRI-TRONICS LABORATORIES, INC.297WE WILLNOT discourage membership in Lodge 1591,Inter-national Association of Machinists, AFL-CIO, or any, other labororganization, by discriminatorily discharging' or refusing to re-instate any of our employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT 'in-any other manner interfere with, restrain,or coerce employees in the exercise of the right to self-organization,to form labor organizations,to join or assist theabove-named or any other labor organization,to bargain collec-tively through representatives of their own choosing,to engage inconcerted activities for the, purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all suchactivities.WE WILL offer ImogeneTribbleimmediate and full rein-statement to her former or substantially equivalent position, with-out prejudice to her seniority and other rights and privileges,and make her whole for any loss of earnings she may have suf-fered as a result of the discrimination against her.TRI-TRONICs LABORATORIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and served, a complaint and notice of hearing thereonhaving been issued and servedby theGeneral Counsel oftheNational-LaborRelations Board,and an answer having beenfiled by theabove-named Respondent,a hearing involving allegations of unfairlaborpractices in violation of Section' 8 (a) (3) and(1) of theNational LaborRelations Act, as amended,was held inFortWorth,Texas, on March 28, 1961,beforethe dulydesignatedTrialExaminer.All partieswere represented at the hearing and were affordedfull opportunity topresent evidence pertinent to the issues,to argue orally, and tofilebriefs.Thefiling of briefs was waivedby theparties.Upon therecord thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTri-Tronics Laboratories,Inc., is a Texas corporation with principal office andplace of business in Euless, Texas, where it is engaged in the manufacture of printedcircuits and electronics.During the-12-month period before issuance of the complaint,the Respondentreceived goods and materials valued at more than $50,000 from outside the State ofTexas, and shipped goods valued at more than$50,000 to points outside the Stateof Texas.The Respondent is engaged in commerce within the meaning of the Act. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. THE LABOR ORGANIZATIONINVOLVEDLodge 1591,International Association of Machinists,AFL-CIO,is a labor organi-zation admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesThis case is a sequel toCase No. 16-CA-1360 (not published in NLRB volumes),fully described in JR-292, issued by Trial Examiner Louis Libbin on September 8,1960.In that Intermediate Report Trial Examiner Libbin found that employeeImogene Tribble had been unlawfully discharged, to discourage membership in theabove-named Union, on April 15, 1960, and issued a Recommended Order that shebe reinstated and made whole for any loss of pay suffered by reason of the discrimina-tionagainst her.Tribble was permitted to return to work on September 27, 1960, but was again dis-charged on January 6, 1961. It is General Counsel's contention, disputed by theRespondent, that the employee's second dismissal was likewise unlawful, and wasmotivated by the same illegal purpose as found by Trial Examiner Libbin.At the opening of the hearing before the Trial Examiner, General Counsel re-quested that "administrative notice" be taken of the findings, conclusions, and recom-mendations appearing in Trial Examiner Libbin's Intermediate Report.He basedhis request upon the fact, conceded by the Respondent; that no exceptions had beenfiled to it by any party.The Trial Examiner believes the request has merit, despitethe Respondent's objection that the matter is irrelevant.While it appears that no Board order has yet been issued, as required by Section10(c) of the Act,' the Trial Examiner considers himself as equally bound by TrialExaminer Libbin's Recommended Order as if such Board order had been issued.There is no evidence, or claim, that any party requested, or that the Board granted,an extension of the prescribed 20 days for the filing of exceptions.Furthermore, asa witness, the Respondent's president, Elvid Wolfle, stated: "When so ordered wereinstated her (Tribble)."As relevant background to the issues now before him, therefore, the TrialExaminer quotes the following findings from Trial Examiner Libbin's IntermediateReport:Wolfle became aware, during the February interview with Tribble, that shehad been talking union and was 100 percent for the Union. From then until thedate of her discharge she played the most prominent and active role in sponsor-ing the Union among the employees.Her activities in this respect were wellknown among the employees.Wolfle knew that she was dissatisfied with herfailure to receive a wage increase.He regarded her as a "trouble maker" andbelieved she was keeping the employees "upset."On April 14, Tribble and anumber of other employees received personal letters from the Union, solicitingtheir selection of the Union as their bargaining representative and enclosing aunion authorization card.The verynextday Tribble was discharged under thecircumstances previously described.A few days later, Wolfle told ForemanHamilton that he knew the employees had received these letters and, in re-sponse to Hamilton's inquiring as to who was "agitating to get the employeesinterested in the Union," stated that "it was a person recently released that hadcaused the trouble." I find that Wolfle was referring to Tribble and that he hadbecomeawareof the receipt of these letters by the employees during the day ofTribble's discharge.Itwas atthat point that he called Greathouse back to hisoffice and they decided to discharge Tribble.In view of all the foregoing, and upon consideration of the entire record as awhole, I am convinced and find that Respondent's decision to discharge Tribblewas precipitated by a belief that she was responsible for or instrumental in theUnion's solicitation of the employees by these letters, and that the otherreasonswere advanced as mere pretexts to cloak a discriminatory motive. By such con-1 The relevant portion of Section 10(c) : "In case the evidence is presented before .. .an examiner . . . such examiner . . . shall Issue and cause to be served on the parties tothe proceeding a proposed report, together with a recommended order, which shall be filedwith the Board, and If no exceptions are filed within twenty days after service thereofupon such parties, or within such further period as the Board may authorize,such recom-mended order shall become the order of the Board and becomeeffectiveas therein pro-scribed"[Emphasis supplied l TRI-TRONICS LABORATORIES, INC.299-duct, Respondent also discriminated with respect to the hire and tenure of em-ployment of Tribble, thereby discouragaing membership in the Union,in viola-tion of Section 8(a)(3) and (1) of the Act... .B. The second discharge of employee TribbleContrary to Wolfle's assertion, above-noted, that "when so ordered we reinstatedher," undisputed testimony of Tribble estabishes that the nature of the treatmentaccorded her and of the work itself fell short of the terms of the RecommendedOrder, which required ,that she be reinstated "to her former or substantially equiva-lent position."Before her unlawful discharge in April and during a period since the precedingOctober Tribble had been employed regularly as the electroplater, being assistedby one other employee who, upon Tribble's discharge, replaced her.As noted inTrial Examiner Libbin's Intermediate Report, her work during that period "con-sisted of scrubbing the product with steel wool, washing it in the sink, and then im-mersing it in electroplating tanks, applying prescribed routine to which the partsmust pass to electroplate nickel, tin, gold or whatever the specific order calls for"and also mixed her own solutions.On September 27, the day of her return to work, she was given no work in theplating room by the then supervisor, Norma Jane Lakey, but was called aside byForeman Hatchcock and was asked if she knew how to "etch" boards. (The term"boards" is explained in the record as meaning "printed circuit boards" for elec-tronic equipment) She replied that she did not.Hatchcock told her he would showher.As they started out of the building Vice President Greathouse who, as notedin the above-quoted portion of IR-292, participated in the decision unlawfully todischarge Tribble in April, remarked "Good riddance."Foreman Hatcheock there-upon warned her to "be very careful . . . and by all means stay busy," becausethe "company was on" him "about" her. She was then sent to the front of thebuilding, where the "steel wooling" process was performed and some distance fromthe plating department.While during her previous period of employment Tribble had occasionally per-formed the "steel wooling," a cleaning process preceding the actual plating, hercredible testimony establishes and it is found that "a majority of the time" after herreemployment and until her latest discharge was spent, not in plating as had beenthe case, but in "steel wooling. "In mid-November Tribble asked Foreman Hatchcock to check with Wolfle re-garding a vacation due her in July.Receiving no reply Tribble went to Wolfle onDecember 15, and told him that the union representative had asked her to consulthim direct about the vacation due.Wolfle told her he would look into the matter.The next day Hatchcock told her that she could start her vacation the followingMonday, December 19.During the midmorning of December 19, Vice President Greathouse called herat her home, told her Hatchcock had been mistaken about her vacation, and that"we have been in touch with the Labor Board and if we have to pay you your back-pay your vacation will be included," and asked her to come back at once. She re-turned to work at noon that day.On January 6. 1961, Tribble was called into the office by Foreman Hatchcockand told she was being let go. She asked why. He said that her work was "notholding up," and added that she had "left two boards in the solution and you aren'tkeeping your solutions built up." She protested that it was not her responsibility tokeep the solutions built up, but that of Jerry Pierce, who came in as supervisor ofthe plating department a few days after Tribble was reemployed in September.Asa witness for the Respondent, Pierce confirmed the merit of her protest by admittingthat he "and no one else" 'had the responsibility to "maintain the solutions and mixthe solutions."Tribble then went to Pierce and asked about her "work not holding up."He toldher it was not "holding up." She asked why, if this was the case, he as supervisorhad said nothing about it.His only reply was, "You were supposed to know."The foregoing facts are based upon credible testimony largely undisputed. It islikewise uncontradicted that during the short period Tribble was permitted to returnto work she continued actively to solicit memberships in the Union.And as notedshortly before her latest discharge she informed Wolfle that she had come to himabout her vacation at the request of the union representative.In view of the findings as to her first discharge, which the Trial Examiner con-siders both pertinent and binding in this case, and of management's treatment ofher upon her return, the Trial Examiner believes that General Counsel established 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDa clear,prima faciecase of a continuing unlawful motive precipitating her dischargein January 1961.The TrialExaminer can place no reliance upon the vague claims,elicited by lead-ing questions and unsupported by any company records, which were given by the Re-spondent'switnesses in an effort to make it appear that upon her return to workTribblewas a wholly unsatisfactory employee. Such claims not only lack credibledocumentary support but run directly counter to the following findings in IR-292,as to the appraisal of her work by her previous supervisor,Lynn Mason:Lynn Mason, her immediate supervisor, admitted that Tribble's work was"satisfactory" or she would have been replaced.He further admitted that herreject rate was no higher than that of her predecessor or than that of anyoneelse who had been doing that work, and that he had never been informed tothe contrary by the inspection department or by Foreman Hamilton of the elec-tronics shop.He admittedly never had occasion to reprimand her for herwork performance, although he had reprimanded other employees under hissupervision.The one incident of "substandard" performance cited by Supervisor Pierce is sotrivial as to require scant comment.He claimed that on December 17, Tribble leftthree "boards" in the solution, and although two were usable, one was a loss.Noevidence was brought forward as to monetary loss, if any.That the incident wasunimportant to management is shown clearly by the fact that although on that sameday the employee had been told she could begin her vacation the following Monday,December 19, on the morning of the latter date she was recalled because of theheavy workload.The vague and unsupported testimony of Pierce and others as to theirestimateof the amount of plating work done by Tribble which was rejected is rendered value-less asbuttressingmanagement's claim of "substandard work" by other credibletestimony that since various employees perform cleaning operations-essential toproper electroplating, it is practically impossible to determine which employee maybe responsible for "rejects."In short, the Trial Examiner is convinced and finds that the Repsondent failed tooverturn the strongprima faciecase made by General Counsel. It is therefore con-cluded and found that employee Tribble was discriminatorily discharged on Janu-ary 6, 1961, to discourage union membership and activity, and that thereby theRespondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designated to effectuate the policies of the Act.Itwill be recommended that the Respondent offer employee Tribble immediateand full reinstatement to her former or substantially equivalent position,withoutprejudice to her seniority and other rights and privileges,and make her whole forany loss of earnings she may have suffered because of the discrimination against her,by payment of a sum of money equal to that which she normally would have earnedas wages from the date of the discharge to the date of the offer of reinstatement,less her net earnings during said period,with backpay computed in the manner estab-lished bythe Boardin F.W.Woolworth Company,90 NLRB 289.Because a discriminatory discharge to discourage union activities"goes to the.very heartof theAct"(N.L.R.B. v.EntwistleMfg. Co.,120 F. 2d 532, (C.A. 4) ),it is found that there exists here the danger of commission of similar or other unfairlabor practices.Itwill therefore be recommended that the Respondent cease anddesist from infringing in any manner upon the rights guaranteed employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following: INT'L ASSN.OF BRIDGE,STRUCTURAL, ETC., LOCAL 600301CONCLUSIONS OF LAW1.Lodge 1591,InternationalAssociation of Machinists,AFL4CIO, is a labororganization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ImogeneTribble, therebydiscouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Association of Bridge,Structural and OrnamentalIronworkers,Local 600andDeWitt Prentiss,Narvel Brewer,Archie 0.Dixon,Don Prentiss,Rufus Richardson,and J. C.Brewer and Bay City Erection Company,Inc.CasesNos.15-CB-448-1, 15-CB-448-2, 15-CB-448-3, 15-CB-448-4, 15-CB-448-5,15-CB-448-6,15-CB-148-7, and 15-CB-453.November 16,1961DECISION AND ORDEROn September 1, 1960, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Parties filed ex-ceptions to the Intermediate Report together with supporting briefs,and the Respondent filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,' the exceptions and briefs, and the entire recordin these cases, and, as it finds merit in some of the exceptions of theGeneral Counsel and the Charging Parties, hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner onlyto the extent consistent herewith.iWe find that Bay City Erection Company was formed in 1959 and not,as the Inter-mediate Report inadvertently states, in 1960.We do not adopt the Trial Examiner'srepeated references to the Charging Parties' attorney as a "mouthpiece"and to one ofthe individual Charging Parties as a "ringleader."134 NLRB No. 20.